Title: From Thomas Jefferson to André Limozin, 11 July 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris July 11. 1788.
          
          His excellency Count Dugnani archbishop of Rhodes and Nuncio of the Pope at this court supposes that there may be in the post office of Havre a packet addressed to him from America. I have promised him I would ask the favor of you to have the post office examined and to forward the packet if it be there; which I have the honour now to request of you.
          Since the date of my last no new occurrences have arisen which indicate either peace or war. We expect daily to hear that Sweden has commenced hostilities against Russia.
          I have the honor to be with great esteem Sir Your most obedient humble servant,
          
            
              Th: Jefferson
            
          
        